DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action acknowledges the applicant’s preliminary amendment filed on 5/21/2019. Claims 16-35 are pending in the application. Claims 1-15 are cancelled. Claims 16-35 are new.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Claim Objections
Claim 35 is objected to because of the following informalities:  Claim 35 recites in the second line “greater than the a force”. It is assumed the limitation should be “greater than a force”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31-32 recite the limitation "the second container" in the second line of each claim.  There is insufficient antecedent basis for this limitation in the claim. The is not a mention of a second container in the previous claim (claim 30) from which it depends.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PHARMASENS AG EP 2,650,031 A1 (hereafter PHARMASENS AG), cited in Applicant’s IDS.
With regards to claim 16, PHARMASENS AG discloses (Fig. 4) a medical device packaging comprising: a container 29 having an opening; a medical device 3/6/27 disposed within the container, the medical device including an adhesive contact face 1/2 facing the opening; a first cover 30 disposed over the opening in the container to close the container; and a second cover 33 disposed over the adhesive contact face of the medical device, wherein the first and second covers are connected such that removal of the first cover from the container causes detachment of the second cover from the medical device. (Para. 0036-0038)

With regards to claim 17, PHARMASENS AG discloses (Fig. 4) the first and second covers 30/33 are connected by a connecting member 35 extending between the first and second covers.

With regards to claim 18, PHARMASENS AG discloses (Fig. 4) the connecting member 35 is formed integrally with the second cover 33.

With regards to claim 19, PHARMASENS AG discloses (Fig. 4) the connecting member 35 is secured to the first cover 30 proximate a first edge of the first cover.

With regards to claim 20, PHARMASENS AG discloses (Fig. 4) the first cover 30 includes a start region 32 unattached to the container to facilitate a user initiating removal of the first cover from the container 29.

With regards to claim 21, PHARMASENS AG discloses (Fig. 4) the connecting member 35 is secured to the first cover proximate a first edge of the first cover 30, and the start region 32 is disposed at a second edge of the first cover which is on an opposite side of the first cover to a first edge.

With regards to claim 22, PHARMASENS AG discloses (Fig. 4) the container 29 includes a flat rim around the opening and the adhesive contact face 1/2 of the medical device is substantially level with the flat rim.

With regards to claim 23, PHARMASENS AG discloses (Fig. 4) the flat rim comprises an outwardly-extending flange.

With regards to claim 24, PHARMASENS AG discloses (Fig. 4) the medical device is secured within the container.

With regards to claim 25, the medical device packaging of PHARMASENS AG (Fig. 4)  is capable of being configured such that a force required to remove the medical device from the container (a turning force has to be applied to the container to remove the device from the container) is greater than a force required to detach the second cover from the contact face of the medical device.

With regards to claim 26, PHARMASENS AG discloses (Fig. 4) the container is deformable.

With regards to claim 27, PHARMASENS AG discloses (Fig. 4) the first 30 and second covers 33 are configured such that the detachment of the second cover from the medical device is caused sequentially after removal of the first cover from the container.


With regards to claim 28, PHARMASENS AG discloses (Fig. 4) the first 30 and second 33 covers are configured such that removal of the first cover from the container causes detachment of the second cover from the medical device at least partially simultaneously.

With regards to claim 29, PHARMASENS AG discloses (Fig. 4) the medical device comprises a medicament injection device containing a reservoir of liquid medicament. (Para. 0002 and 0012)

It is noted that the claims as presented are directed to a product and method of forming the product.  As currently presented, the method is the mere assembly of the product and its examination in conjunction with the product does not represent a serious burden at this time; therefore, no restriction is required.  However, if subsequent amendments to the claims result in diverging subject matter and searches between the claimed inventions, the examiner reserves the right to restrict at that time.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over PHARMASENS AG EP 2,650,031 A1 (hereafter PHARMASENS AG), cited in Applicant’s IDS.
With regards to claim 30, the medical device packaging of PHARMASENS AG (Fig. 4) is capable of having a method of preparing a medical device packaging for use, with the medical device packaging comprising: a container 29 having an opening, a medical device 3/6/27 disposed within the container and including an adhesive contact face 1/2 facing the opening, a first cover 30 disposed over the opening in the container to close the container, and a second cover 33 disposed over the adhesive contact face of the medical device, the first and second covers being connected, the method comprising: removing the first cover from the container and thereby causing detachment of the second cover from the medical device. (Para. 0036-0038)

With regards to claim 31, PHARMASENS AG discloses (Fig. 4) the first cover 30 is removed from the container before the second container is detached from the medical device.

With regards to claim 32, PHARMASENS AG discloses (Fig. 4) the first cover 30 is removed from the container at substantially the same time that the second container is detached from the medical device.

With regards to claim 33, PHARMASENS AG discloses (Fig. 4) the medical device comprises a medicament injection device containing a reservoir of liquid medicament. (Para. 0002 and 0012)

With regards to claim 34, PHARMASENS AG discloses (Fig. 4) the first 30 and second 33 covers are connected by a connecting member 35 extending between the first and second covers.

With regards to claim 35, the medical device packaging of PHARMASENS AG (Fig. 4) is capable of having a force required to remove the medical device from the container (a turning force has to be applied to the container to remove the device from the container) is greater than a force required to detach the second cover from the medical device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736